NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 20, add a period at the end of the claimed language. 

Examiner’s amendment implemented in the Notice of Allowance mailed on 02/03/2021 is proper and stands.

Reasons for Allowance
Claims 1-2, 4-6, 8-14, and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest the cumulative limitations of claim 1; in particular, the prior art do not disclose or suggest a process for the manufacturing of a slurry containing nucleating agents which comprises reacting at least one source of a Ca 
Applicant’s amendment to claim 1 has overcome the previous rejection especially Gong et al. as the primary reference. Further search did not result in any new reference anticipating or rendering claim 1 obvious.
It should be noted that the Non-Final rejection mailed on 08/13/2020 contained an inadvertent mistake in which in, at least, pages 5, 10, and 12, the molar ratio of Ca/Si was typed as 0.1816; whereas it should have been typed as 1.816. This can be confirmed by the detailed information provided on the method of calculation, especially, by dividing 0.605, i.e. the total mole for Ca, over 0.333, i.e. the mole of Si. Thus, the previous Office Action is taken to read on the claimed “total molar ratio of Ca to Si” of from “1.8 to 2.4”.
The article of “A novel synthesis of phosphorus-substituted tobermite with calcium silicate hydrate” as submitted in the IDS filed on 03/14/2018, disclose synthesizing phosphorus-substituted tobermite using hydrothermal reaction 
U.S. Patent Application Publication No. 2015/0197448 to Nicoleau et al. disclose a process for preparation of a hardening accelerator composition by a reaction of a water-soluble calcium compound with a water-soluble silicate compound in an aqueous solution in the presence of apatite (i.e. a compound of P) (Abstract). Nicoleau et al. disclose a molar ratio of Ca/Si of 0.6 to 2 ([0078]). However, the reference does not disclose a molar ratio of P/Si. Additionally, the reference is silent as to a “hydrothermal” reaction at a temperature of “140 to 250°C”.
U.S. Patent No. 6,726,807 to Mathur disclose a hydrothermal preparation of calcium silicate hydrates (i.e. CSH) (see Abstract) using a source of calcium such as CaCO3, CaCl2, and hydrated lime (column 5, lines 53-55) and a source of silicon such as quartz, water glass, clay, pure silica, natural silica (sand), diatomaceous earth, fluxed calcined diatomaceous earth, or a combination thereof (column 6, lines 14-20). .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731